PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/705,470
Filing Date: 15 Sep 2017
Appellant(s): MORIOKA et al.



__________________
Yoon S. Ham, Reg. No. 45,307
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 28 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 7-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stow (US 3475213) in view Shah (US 4510197).
Stow relates to an electrically conductive pressure sensitive adhesive (PSA) tape comprising an electrically conductive particle (filler) containing PSA film applied over a backing.  See col. 2, ll. 13-17.  The particles in the adhesive film lie essentially in a monolayer (particle containing layer) having a thickness slightly less than the thickness of the adhesive film.  The volume of the particles is between about 0.1 and 40 percent of the volume of adhesive material.  See col. 2, ll. 20-27.  Various natural and synthetic PSAs, including acrylate based polymers, etc., can be used.  See col. 2, ll. 49-51.  The thickness of adhesive over the particles (surface PSA layer) is not greater than 0.5 mil (12.5 µm).  See col. 3, ll. 31-32.  The particle containing layer is between 0 and 2.5 mils less than the thickness of the adhesive layer.  See claim 1.  The thickness of the adhesive film ranges from 1.7 to 3.2 mil.  See col. 5, ll. 15-25.  The particles do not vary in diameter by more than a mil, preferably by less than 0.5 mil (12.5 µm).  See col 3, ll. 50-52.  The maximum particle size is about 2.0 mils (50 µm).  See col. 5, ll. 29.  
1) a mixture of a first acrylic copolymer of (meth)acrylic acid alkyl ester/nitrogen containing monomer/0-1 mass% carboxyl group containing monomer, and a second acrylic copolymer of (meth)acrylic acid alkyl ester/nitrogen containing monomer/carboxyl group containing monomer, in which the monomer ratio of carboxyl group containing monomer/nitrogen containing monomer is 0.01 to 40; and 2) the (meth)acrylic acid alkyl ester having an alkyl group of 1 to 20 carbon atoms.  However, Shah relates to a PSA comprising a copolymer of 79-89 wt% n-butyl acrylate (acrylic acid alkyl ester monomer having an alkyl group of 4 carbon atoms), 10-20 wt% N-vinyl 2-pyrrolidone (nitrogen containing monomer), and 1-5 wt% acrylic acid (carboxyl group containing monomer).  See col. 4, ll. 27-34.  Shah teaches that the combination of the N-vinyl lactam and acidic comonomers provides cohesiveness to the copolymer by increasing its glass transition temperature and by the hydrogen bonding interactions.  The presence of the highly polar and hydrophilic units in the copolymer also serves to enhance its adhesiveness.  See col. 3, ll. 66 to col. 4, ll. 7.  Since Stow teaches that various natural and synthetic PSAs, including acrylates based polymers, etc., it would have been obvious to one of ordinary skill in the art to form Stow’s highly filled PSA layer with Shah’s copolymer to form, motivated by the desire to obtain a conductive PSA tape with improved properties taught by Shah.  Moreover, Shah’s PSA reads on the monomer ratios in the copolymer as claimed.  For example, when the butyl acrylate is 89 wt%, the acrylic acid is 1 wt%, and the N-vinyl 2-pyrrolidone is 10 wt% (mass ratio of carboxyl group containing monomer/nitrogen containing monomer is 0.1), Shah’s copolymer composition clearly reads on both the first and second acrylic copolymers as claimed.  The collective teachings of prior art render all the features obvious as claimed.  
To claim 8, in the absence of any evidence to the contrary, the Official notice “including a small amount of crosslinking monomer (difunctional monomer) in a monomer mixture is a notorious common practice for obtaining an improved cohesive strength” has been taken as admitted prior art.  It would have been obvious to one of ordinary skill in the art to likewise additionally include a crosslinking monomer in the mixture for forming the acrylic copolymer set forth above, motivated by the desire to further improve the cohesive strength of the highly filled PSA adhesive.
To claim 12, as set forth above, Shah teaches that 10-20 wt% N-vinyl 2-pyrrolidone (nitrogen containing monomer) is used to make the acrylic copolymer.
To claim 13, in Example 9, Stow shows an adhesive mixture comprising 191 grams of spherical silver (conductive filler) and 2544 grams of an adhesive material having 17.6 % solids.  See col. 7, ll. 26-28.  Clearly, the ratio 191/(2544 x 17.6%) = 0.44 reads on the limitation as claimed.
	To claim 14, Stow teaches that the conductive particles (filler) has a volume amount between about 0.1 and 40 percent of the volume of adhesive material.  See col. 8, ll. 58-60.
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stow (US 3475213) in view Shah (US 4510197) and Sasaki et al. (US 2015/0147556).
	The teachings of prior art are again relied upon as set forth above.
3.  See [0054] and [0057-0058].  It would have obvious to one of ordinary skill in the art to use Sasaki’s electro-conductive particle to form Stow’s electrically conductive PSA tape.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP § 2144.07.

(2) Response to Argument	Appellant argues at pp. 7-10 of the appeal brief that the Examiner’s interpretation of the claimed “acrylic polymer” in claim 7 is erroneous, as the claim recites a polymerization product of a mixture comprising a polymerization product of a monomer composition blend, which is subsequently reacted with a carbonyl-group containing monomer.  Appellant argues that the Examiner has not considered each word in the claim, and that the Examiner has not interpreted the claim in accordance with normal English grammar.  Appellant argues that the correct interpretation would lead one of sic).  See App. Br. at 9.
The Examiner agrees with appellant’s interpretation of the claim construction.  However, the claimed acrylic polymer is not distinguishable from the prior art acrylic copolymer as detailed below.
The Examiner notes that each of the (meth)acrylic acid alkyl ester monomers recited in the monomer composition of claim 7 include a carboxyl group having the generic formula R-C(O)-OR’ shown below.  A specific example structure of n-butyl acrylate is shown, in which the generic R group is CH2=CH- and the generic R’ group is n-butyl (–CH2CH2CH2CH3).  Note that n-butyl acrylate is the monomer which comprises from 79-89 wt. % of the monomers of the acrylic copolymer described in Shah, see col.4, lines 27-34.

    PNG
    media_image2.png
    244
    317
    media_image2.png
    Greyscale
 			   
    PNG
    media_image3.png
    180
    300
    media_image3.png
    Greyscale

Generic carboxyl group			n-butyl acrylate structure

Thus the carboxyl group-containing monomer specified in the mixture of claim 7 may be one of the (meth)acrylic acid alkyl ester monomers specified in the monomer composition of claim 7.  That is, the claim is broadly written such that there are embodiments where the same monomer is used for both monomers the (carbonyl and acrylate monomers)  no distinction between these two monomer materials as part of the polymer.
Furthermore, even if the acrylic polymer is formed in a stepwise manner as described by the appellant, the resulting copolymer does not appear distinguishable from one in which the monomers are all polymerized together.  Specifically, the broad range of relative amounts of monomer materials specified in the claim allows for very small amounts of the carboxyl group-containing monomer to be present, in essence a small amount of the same monomer added after the initial polymerization  Claim 7 specifies that the mass ratio between the carboxyl group-containing monomer and the nitrogen-containing monomer may be from 0.01:1 to 40:1, and claim 12 further specifies that the amount of nitrogen-containing monomer may be from 1 mass% to 50 mass% of the acrylic polymer.  Thus the amount of carboxyl group-containing monomer may be as little as 0.01 mass% of the acrylic polymer (0.01 × 1 mass%) in claim 12.  Claim 7 does not limit the total amount of carboxyl group-containing monomer or nitrogen-containing monomer in the resulting acrylic polymer, only their amounts relative to each other.  Thus even less carboxyl group-containing monomer may be employed in the making of the acrylic polymer of claim 7.  
Using a two-step polymerization process with such a small amount of carboxyl group-containing monomer – which may be the same as the (meth)acrylic acid alkyl ester monomer as described above – would not result in a copolymer which is distinguishable from all of the monomers reacted together in a single step polymerization process as performed in the modified Stow reference.  The stepwise vs. single polymerization reaction in this instance would not result in a materially different product.   MPEP 2113 Product-by-Process Claims are not limited to the manipulation of the recites steps, only the structure implied by the steps. 
While there may be embodiments within the scope of claim 7 using larger amounts of the carboxyl group-containing monomer in a two-step polymerization process that would result in an acrylic polymer distinguishable from that of the prior art, the scope and variability of the claim includes such polymers which are within the prior art Stow as modified by Shah.  Since claims are to be given the broadest reasonable interpretation within the scope of the specification (see MPEP § 2111), the acrylic polymer of the adhesive tape of Stow as modified by Shah is not distinguishable from that recited in claim 7.
Accordingly, this rejection should be sustained.

Appellant further argues that the correct interpretation of claim 7 is fully supported by the application as originally filed.  See App. Br. at 10.
The Examiner agrees with appellant, and notes that lack of support for the claimed subject matter is not an issue on appeal.

Appellant argues that the applied references fail to disclose or suggest the “acrylic polymer” recited in claim 7, see App. Br. at 11.
The Examiner disagrees for the reasons presented at p. 7-9, supra.  In summary, a two-step polymerization process which uses a small amount of the carboxyl group containing monomer, which is in common with the (meth)acrylic acid alkyl ester 

Regarding dependent claims 18-22, appellant argues that the Sasaki reference does not remedy the alleged deficiencies of Stow and Shah.  See App. Br. at 12.
In response, the Examiner notes that Stow and Shah are not deficient as described above.  Accordingly, this rejection should be sustained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
Conferees:
/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1796                                                                                                                                                                                                        
/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.